Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 11/02/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leiba (US 2012/0256796) in view of Петрович (RU177950).  
Regarding claim 1, 
Leiba discloses; 
A parallel plate lens comprising (paragraph [0222]): 
a top plate (figure 12B, the upper/top horizontal section of element 380); 

a side-wall (figure 12B, the vertical section side wall of element 380) coupled to the top plate and the bottom plate to form the parallel plate lens with a cavity (cavity 330b).

Leiba does not explicitly disclose;
a plurality of capacitive probe feeds disposed in the cavity at a spacing interval associated with a guided wavelength (λ) within the cavity.  

However, Петрович teaches;
a plurality of capacitive probe feeds disposed in the cavity at a spacing interval associated with a guided wavelength (λ) within the cavity (see figure 1, the top hat capacitor 5 with two probe feeds).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a plurality of capacitive probe feeds disposed in the cavity at a spacing interval associated with a guided wavelength (λ) within the cavity, as taught by Петрович, into Leiba in order to provide an improved antenna device such as reducing height of the antenna for the purpose of miniaturization. 

Regarding claim 3, 
Leiba does not disclose; 


However, Петрович teaches;
Wherein the spacing interval corresponds to λ /2 at the highest frequency of operation (figure 1, the top hat capacitor antenna 5). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the spacing interval corresponds to λ /2 at the highest frequency of operation, as taught by Петрович, into Leiba in order to provide an improved antenna device such as reducing height of the antenna for the purpose of miniaturization. 

Regarding claim 5, 
Leiba does not disclose; 
Wherein two capacitive probe feeds of the plurality capacitive probe feeds are coupled to form a resistive divider.

However, Петрович teaches;
Wherein two capacitive probe feeds of the plurality capacitive probe feeds are coupled to form a resistive divider (figure 1, the top hat capacitor antenna 5 and the two probe feeds as shown in the figure). 



Regarding claim 6, 
Leiba does not disclose; 
Wherein each capacitive probe feed of the plurality of capacitive probe feeds are positioned at a distance from the side-wall corresponding to one-half the guided wavelength at the highest frequency of operation.  

However, Петрович teaches;
Wherein each capacitive probe feed of the plurality of capacitive probe feeds are positioned at a distance from the side-wall corresponding to one-half the guided wavelength at the highest frequency of operation (figure 1, the top hat capacitor antenna 5 and the two probe feeds as shown in the figure). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each capacitive probe feed of the plurality of capacitive probe feeds are positioned at a distance from the side-wall corresponding to one-half the guided wavelength at the highest frequency of operation, 
  
Regarding claim 7, 
Leiba does not disclose; 
Wherein the plurality of capacitive probes is disposed at the spacing interval to define a concentric array with the side-wall of the sealed cavity. 

However, Петрович teaches;
Wherein the plurality of capacitive probes is disposed at the spacing interval to define a concentric array with the side-wall of the sealed cavity (figure 1, the top hat capacitor antenna 5 and the two probe feeds as shown in the figure). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of one top hat capacitor antenna, as taught by Петрович, into Leiba in order to provide an improved antenna device such as reducing height of the antenna for the purpose of miniaturization. 
 
 Leiba and Петрович, as modified, do not disclose; 
Wherein the plurality of capacitive probes is disposed at the spacing interval to define a concentric array with the side-wall of the sealed cavity. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate plurality of capacitive probes is disposed at the spacing interval St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
  
Regarding claim 8, 
Leiba discloses; 
A dielectric material positioned in the cavity wherein the plurality of capacitive probe feeds are disposed in the dielectric material (figure 12B, element 330b deemed as a dielectric because it is a cavity. Element 362 is a probe feed. In addition, the structure comprises of a plurality of dielectric layers).  

Regarding claim 9, 
Leiba discloses; 
A backing cavity formed between the plurality of capacitive probe feeds and the cavity wall (figure 12B, cavity 330b).  

Regarding claim 10, 
Leiba discloses; 
Wherein the backing cavity comprises at least one or more of air and a dielectric material (figure 12B, cavity 330b and 350).    

Regarding claim 11, 
Leiba does not disclose; 


However, Петрович teaches;
A metal cap coupled to each capacitive probe feed of the plurality of capacitive probe feeds (figure 1, the top hat capacitor antenna 5 and the two probe feeds as shown in the figure). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a metal cap coupled to each capacitive probe feed of the plurality of capacitive probe feeds, as taught by Петрович, into Leiba in order to provide an improved antenna device such as reducing height of the antenna for the purpose of miniaturization. 

Regarding claim 13, 
Leiba does not disclose; 
A plurality of transmission lines connecting each capacitive probe feed of the plurality of capacitive probe feeds to a corresponding lead disposed on the bottom plate.  

However, Петрович teaches;
A plurality of transmission lines connecting each capacitive probe feed of the plurality of capacitive probe feeds to a corresponding lead disposed on the bottom plate 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a plurality of transmission lines connecting each capacitive probe feed of the plurality of capacitive probe feeds to a corresponding lead disposed on the bottom plate, as taught by Петрович, into Leiba in order to provide an improved antenna device such as reducing height of the antenna for the purpose of miniaturization. 

Regarding claim 14, 
Leiba discloses; 
wherein the sidewall comprises a plurality of vias coupled to the top plate and the bottom plate to define the cavity, wherein a distance between vias is associated with the highest frequency of operation (figure 12, side wall 380 and vias 371).

Regarding claim 15, 
Leiba discloses; 
A step-down ring disposed below the top plate and above the plurality of capacitive probe feeds, wherein the step- down ring is coupled to the top plate (figure 12A, ring shaped element 380b, figure 12B, probe feeds 362 and top horizontal section of plate of element 380). 

Claims 2, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Leiba (US 2012/0256796) in view of Петрович (RU177950) as applied to claim 1 above, and further in view of Lambrecht et al. (True-Time Delay Beamforming with a Roman- Lens for Ultrawideband Antenna Systems, hereby referred as Lambrecht). 
Regarding claim 2, 
Leiba and Петрович, as modified, do not disclose; 
Wherein one or more capacitive probe feeds of the plurality of capacitive probe feeds are coupled to an array port and one or more capacitive probe feeds of the plurality of capacitive probe feeds are coupled to a beam port to cause a true time delay shift of energy input into the parallel plate wave conducting lens.  

However, Lambrecht teaches;
Wherein one or more capacitive probe feeds of the plurality of capacitive probe feeds are coupled to an array port and one or more capacitive probe feeds of the plurality of capacitive probe feeds are coupled to a beam port to cause a true time delay shift of energy input into the parallel plate wave conducting lens (figure 4 teaches a rotman type lens which comprises of beam ports and array ports).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Rotman type lens, as taught by Lambrecht, into Leiba as modified to substitute one known element for another to obtain predictable result which is reduction in complexity for use in large wide-angle arrays.
Regarding claim 4, 
Leiba and Петрович, as modified, teach two probes and transmission lines for the top hat capacitor.

Leiba and Петрович, as modified, do not disclose; 
A plurality of transmission lines connecting each capacitive probe feed of the plurality of capacitive probe feeds to a respective beam port and each capacitive probe feed to a respective array port, wherein each transmission line is characterized by a line length associated with a specific impedance.  

However, Lambrecht teaches;
A plurality of transmission lines connecting each capacitive probe feed of the plurality of capacitive probe feeds to a respective beam port and each capacitive probe feed to a respective array port, wherein each transmission line is characterized by a line length associated with a specific impedance (figure 4 teaches a rotman type lens which comprises of beam ports and array ports).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Rotman type lens, as taught by Lambrecht, into Leiba as modified to substitute one known element for another to obtain predictable result which is reduction in complexity for use in large wide-angle arrays.
  
Regarding claim 12, 
Leiba and Петрович, as modified, do not disclose; 
Wherein one or more capacitive probe feeds of the plurality of capacitive probe feeds is coupled to a termination.  

However, Lambrecht teaches;
Wherein one or more capacitive probe feeds of the plurality of capacitive probe feeds is coupled to a termination (figure 4 teaches a rotman type lens which comprises of beam ports and array ports and termination).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Rotman type lens, as taught by Lambrecht, into Leiba as modified to substitute one known element for another to obtain predictable result which is reduction in complexity for use in large wide-angle arrays.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoo et al. US 2019/0103665 discloses a top plate; a bottom plate; a side-wall coupled to the top plate and the bottom plate to form the parallel plate lens with a cavity.
Goodman US 5835067 and WO 2008/075093, each discloses, a to hat capacitor antenna. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845